41 N.Y.2d 1072 (1977)
In the Matter of The Estate of Thomasina Figliola, Deceased. James Reed, as Director of Monroe County Department of Social Services, Appellant; Sanford R. Shapiro, as Executor of Thomasina Figliola, Deceased, et al., Respondents.
Court of Appeals of the State of New York.
Argued March 25, 1977.
Decided May 5, 1977.
Samuel Di Lalla and Charles G. Finch for appellant.
Warren B. Rosenbaum for respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order reversed, with costs, and petitioner's claim allowed in full on the dissenting memorandum at the Appellate Division (51 AD2d 671-672).